                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA

Roderick Grant,                               )
                                              )
               Plaintiff,                     )       ORDER ADOPTING REPORT
                                              )       AND RECOMMENDATION
       vs.                                    )
                                              )       Case No. 3:18-cv-171
Tech Mahindra (Americas), Inc.,               )
                                              )
               Defendant.                     )


       Plaintiff Roderick Grant alleges his former employer, Defendant Tech Mahindra (Americas), Inc.

(“TMA”), engaged in a nationwide pattern or practice of discrimination based on race and national

origin. Doc. No. 1. TMA filed a motion to compel individual arbitration on February 26, 2019. Doc.

No. 40. Plaintiff opposes the motion. Doc. No. 47. Additionally, on June 5, 2019, Grant moved for

leave to amend the complaint to add another named plaintiff. Doc. No. 52. TMA opposes Grant’s

motion. Doc. No. 53.

       On December 5, 2019, Magistrate Judge Alice R. Senechal issued a Report and

Recommendation, in which she recommended (1) TMA’s motion to compel individual arbitration be

granted and the case be stayed pending arbitration; (2) Grant’s claims for class-wide arbitration be

dismissed; and, (3) Grant’s motion for leave to amend the complaint be denied. Doc. No. 56.

       The parties were initially given until December 19, 2019 to file any objection to the Report and

Recommendation. Grant filed a motion for extension of time to respond to the Report and

Recommendation. Doc. No. 57. Magistrate Judge Senechal granted Grant’s motion for an extension and

extended the objection deadline to January 9, 2020. Doc. No. 58. No objections were filed.

       The Court has carefully reviewed the Report and Recommendation, relevant case law, and the

entire record, and finds the Report and Recommendation to be persuasive. Accordingly, the Court

ADOPTS the Report and Recommendation (Doc. No. 56) in its entirety and ORDERS as follows:

       (1)     TMA’s motion to compel individual arbitration is GRANTED;

       (2)     The case shall be STAYED pending the individual arbitration proceeding;
(3)    Grant’s claims for class-wide arbitration are DISMISSED; and,

(4)    Grant’s motion for leave to amend the complaint is DENIED.

IT IS SO ORDERED.

Dated this 6th day of February, 2020.

                                            /s/ Peter D. Welte
                                            Peter D. Welte, Chief Judge
                                            United States District Court




                                        2
